In accordance with the Per Curiam opinion of the Court of Appeals, handed down the 1st day of December, 1949 (300 N. Y. 74), the order of the Sullivan County Special Term for the year 1936 is affirmed, and the orders of the same court for the years 1937 through 1942 are modified on the law and facts, and *876as so modified, affirmed, with one bill of costs to the relator-respondent, fixing the assessment of relator’s property in the town of Fallsburgh, Sullivan County, Hew York, for the years in question, as follows: 1937 —$50,323.57; 1938 — $49,109.41; 1939 — $489,343.33; 1940 — $492,301.73; 1941 —$399,019.86; 1942 — $400,389.98. The findings of the Special Term are modified as follows: Finding 33 is modified by fixing the economic depreciation rate for the period from 1936 through 1942, inclusive, at 36%% of the land value, plus depreciated reproduction cost. Finding 36 is modified by fixing the economic depreciation rate for the year 1936 at 36%%, the value of the property at $513,683.56, the equalized value at $46,231.52, to which is added the equalized value of Brown’s Pond as found, and the full equalized value of relator’s property at $49,751.52 for the year in question. Finding 39 is modified by fixing the economic depreciation rate for the year 1937 at 36%%, and the full equalized value of relator’s property at $50,323.57, for the year in question. Finding 41 is modified by fixing the assessment for the year 1937 at $50,323.57. Finding 42 is modified by fixing the economic depreciation rate for the year 1938 at 36%%, and the full equalized value of relator’s property at $49,109.41 for the year in question. Finding 44 is modified by fixing the assessed value of relator’s property at $49,109.41 for the year 1938. Finding 45 is modified by fixing the economic depreciation rate for the year 1939 at 36%%, and the full equalized value of relator's property at $489,343.33. Finding 47 is modified by fixing the assessed value of relator’s property for the year 1939 at $489,343.33. Finding 48 is modified by fixing the economic depreciation rate for the year 1940 at 36%%, and the full equalized value of relator’s property at $492,301.73. Finding 50 is modified by fixing the assessed value of relator’s property for the year 1940 at $492,301.73. Finding 51 is modified by fixing the economic depreciation rate for the year 1941 at 36%%, and the full equalized value of relator’s property at $399,019.86. Finding 53 is modified by fixing the assessed value of relator’s property for the year 1941 at $399,019.86. Finding 54 is modified by fixing the economic depreciation rate for the year 1942 at 36%%, and the full equalized value of relator’s property at $400,389.98. Finding 56 is modified by fixing the assessed value of relator’s property for the year 1942 at $400,389.98. The conclusions of law are modified as follows: Ho. 2. The assessment for 1937 is reduced to $50,323.57. Ho. 3. The assessment for 1938 is reduced to $49,109.41. Ho. 4. The assessment for 1939 is reduced to $489,343.33. Ho. 5. The assessment for 1940 is reduced to $492,301.73. Ho. 6. The assessment for 1941 is reduced to $399,019.86. Ho. 7. The assessment for 1942 is reduced to $440,389.98. Relator’s proposed findings numbered 20 and 22, and proposed conclusion numbered 1, for the years 1937 to 1942, inclusive, are modified by fixing the full equalized value on the assessments for each of the years as follows: 1937 — $50,323.57; 1938 — $49,109.41; 1939 — $489,343.33; 1940 — $492,301.73; 1941 — $399,019.86; 1942 — $400,389.98. Foster, P. J., Heffeman, Brewster, Deyo and Bergan, JJ., concur.